        Case 4:18-cv-00474-ALM Document 80-2 Filed 03/25/19 Page 1 of 2 PageID #: 3084


Ryan Loveless

From:                             Don Jackson <djackson@davidsonberquist.com>
Sent:                             Wednesday, February 6, 2019 5:45 PM
To:                               Drummond Hansen, Melody
Cc:                               Williamson, Brett J.; Jay Berquist
Subject:                          RE: IS / Resideo -- IS Infringement Contentions


Hi Melody,

The claim charts are designated as confidential under the protective order. Innovation does not object to you sharing
those contentions with Resideo, provided that Resideo does not disseminate them beyond those officers, directors, and
employees having a need to know. Innovation will consider allowing you to share the contentions with suppliers. But
Resideo has to disclose the supplier(s), and the supplier(s) will have to agree to be bound by the protective order and
not distribute the charts beyond those officers, directors, and employees having a need to know. Please confirm that
this is acceptable.

Best,
Don

Donald L. Jackson
Davidson Berquist Jackson & Gowdey, LLP
8300 Greensboro Dr., Suite 500
McLean, Virginia 22102
571.765.7700 general
571.765.7703 direct
571.765.7200 fax
_______________________

CONFIDENTIALITY NOTICE: This e-mail transmission contains information which may be confidential and/or legally
privileged. This information is only intended for the use of individual or entity named above. If you are not the named
recipient, please contact the sender by reply e-mail and destroy all copies of the original message. Any unauthorized
review, use, disclosure or distribution is prohibited.

From: Drummond Hansen, Melody [mailto:mdrummondhansen@omm.com]
Sent: Tuesday, February 05, 2019 7:33 PM
To: Don Jackson
Cc: Williamson, Brett J.
Subject: IS / Resideo -- IS Infringement Contentions

Hello, Don--

We noticed that IS’s infringement contention claim charts are marked as Confidential even though they
apparently rely entirely on publicly available information.

Please confirm that we may share the documents with our client and with any implicated suppliers. We also
challenge the designation under the Court’s Order Governing Proceedings. We request that IS remove the
designations and re-serve the claim charts as public documents.

Thank you,
Melody
                                                            1
        Case 4:18-cv-00474-ALM Document 80-2 Filed 03/25/19 Page 2 of 2 PageID #: 3085


O’Melveny
Melody Drummond Hansen
mdrummondhansen@omm.com
O: +1-650-473-2636

of O’Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, California 94025
Website | LinkedIn | Twitter | Bio

This message and any attached documents contain information from the law firm of O'Melveny & Myers LLP that may be confidential
and/or privileged. If you are not the intended recipient, you may not read, copy, distribute, or use this information. If you have received
this transmission in error, please notify the sender immediately by reply e-mail and then delete this message.




                                                                     2
